Citation Nr: 1715848	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause (COD) of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in May 1966 to May 1968, to include service in Vietnam. 

The Appellant is the Veteran's surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in May 2014 when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's cause of death was metastatic renal cell carcinoma.

2.  The Veteran's metastatic renal cell carcinoma was diagnosed in February 2008, many years following service.

3.  During his lifetime, the Veteran had not established service connection for any disability.

4.  A service-connected condition did not cause or materially contribute to the Veteran's death. 



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letters in November 2008 and August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records.  The Board notes that a medical opinion on whether the Veteran's cause of death was related to service has not been obtained.  However, the competent evidence of record does not suggest that the Veteran's renal cell carcinoma manifested during service or within one year following discharge, or that it is related to service for other reasons, including conceded herbicide exposure.  Nor is there any medical evidence indicating the cancer was anything other than renal cell cancer.  Thus, the Board finds that obtaining a VA opinion is not required.   See Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) (noting that a conclusory lay statement      that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, additional VCAA notice was provided and the Appellant was   to identify any and all treatment facilities / providers that provided treatment to the Veteran, including any hospice care records during the months leading up to his death in September 2008.  The Appellant did not identify any treatment facilities or providers that provided treatment to the Veteran.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Cause of Death

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability (i.e., a disability of service origin) to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred     in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Appellant asserts that the Veteran died from soft cell sarcoma that was caused by his exposure to herbicides during service.  The Board notes the Veteran served    in the Republic of Vietnam during a period in which exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are    also satisfied.  38 C.F.R. § 3.309(e).  Soft tissue sarcoma is a condition included      in the list of presumptive disabilities.  38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), Note (1), the term "soft tissue sarcoma" is defined as: Adult fibrosarcoma, dermatofibrosarcoma protuberans, Malignant fibrous histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdeomyosarcoma, Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), Proliferating (systemic) angioendotheliomatosis, Malignant glomus tumor, Malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), Malignant giant cell tumor of tendon sheath, Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, Malignant mesenchymoma, Malignant granular cell tumor, Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of tendons and aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and infantile fibrosarcoma, and Malignant ganglioneuroma.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent for complaints of or a diagnosis of renal          cell carcinoma, or for any renal disorder.  The Veteran had a normal separation examination in March 1968.

Post-service VA treatment records show that the Veteran was diagnosed with chronic renal insufficiency in July 2002.  While being worked up for unexplained anemia in January 2008, a CT scan of the Veteran's abdomen revealed a mass on the left kidney, raising the concern for renal cell carcinoma.  The diagnosis of renal cell carcinoma was confirmed in February 2008.  The Veteran underwent treatment; however, the record reflects that he passed away in September 2008.  According to the Veteran's death certificate, the immediate cause of death was metastatic renal cell carcinoma.  No other causes or contributing conditions are listed.  The Veteran was not service-connected for any disabilities at the time of his death.

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  At the outset, the Board notes that the evidence of record does not show that the Veteran's cancer manifested in service or within a year following his discharge from service in May 1968. Indeed, post-service medical treatment records reflect an initial diagnosis of renal cell carcinoma in February 2008, more than 35 years after service.  Thus, the cancer cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309(a).

Moreover, renal cell carcinoma is not a disease for which service connection may be granted on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the 
National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding         the results of their review and summarization of the medical literature.  The NAS,       in Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and chronic peripheral nervous system disorders other than early onset peripheral neuropathy. 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  NAS has defined this category of association to mean that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  For example, these studies may fail to control for confounding factors, have inadequate exposure assessment, or fail to address latency.  It reviewed multiple studies published since Update 2010 that addressed the relationship between the chemicals of interest and certain conditions.  After analyzing the results of research published since the last update, NAS found that the studies published since Update 2010 generally did not contain statistically significant findings or other significant evidence of association between herbicide exposures and those health outcomes.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  Accordingly, the presumption of service connection due to herbicide exposure is not warranted for the Veteran's renal cell cancer. 

The Appellant asserts that the Veteran's cancer was a "soft cell sarcoma". However, all of the medical evidence of record lists the Veteran's cancer as a renal cell carcinoma.  Sarcomas and carcinomas are distinct forms of cancer.  While the Appellant asserts the Veteran had a "soft cell cancer", there is no indication in the record that the Appellant has received any medical training or has medical expertise sufficient to render competent medical opinions on the matter.  The question of the type of cancer the Veteran suffered from requires medical expertise and diagnostic testing.  Accordingly, her lay opinion on the issue does not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence of record diagnosing a renal cell carcinoma, rather than a soft tissue sarcoma, to be significantly more probative than the Appellant's lay assertions.  

The Appellant does not allege the Veteran's renal cancer is related to service for reasons other than herbicide exposure, and there is no medical opinion of record even suggesting that his renal cell carcinoma was related to service on any basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, medical studies reviewed by NAS do not reflect a link between renal cell cancer and herbicide exposure. 

Although the Board is sympathetic to the Appellant's belief that the Veteran's cancer was the result of his military service, the preponderance of the evidence is against a finding that the Veteran's renal cell carcinoma was present in service or for many years thereafter, or that it was otherwise etiologically related to service. 
Thus, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


